PER CURIAM.
In these direct criminal appeals (which have been consolidated), appellant argues that he is entitled to have habitual felony offender sentences vacated, and to be resen-tenced pursuant to the guidelines, because a written notice of intent to seek habitual felony offender treatment had not been filed before he entered his pleas. We find this argument somewhat disingenuous considering that it is clear from the record that appellant understood, before he tendered his pleas, that the state intended to seek — and that he might well receive — habitual offender sentences. However, we do not reach the merits of appellant’s argument because he failed to preserve the issue by seeking leave in the trial court to withdraw his pleas. Appellant’s sentences are affirmed. Heatley v. State, 636 So.2d 153 (Fla. 1st DCA 1994).
AFFIRMED.
WEBSTER, MICKLE and PADOVANO, JJ., concur.